Wall, P. J. This was an action of replevin, brought in the County Court of Greene county. The affidavit for the writ fixed the value of the property at §615, but the evidence upon the trial showed clearly that the value was greatly in excess of §1,000. The verdict was for plaintiff, and upon motion for new trial the point was raised that the court had no jurisdiction by reason of the amount involved. This was overruled, erroneously, and the judgment will therefore be reversed and tlie cause remanded. Reversed and remanded.